Name: Commission Regulation (EC) NoÃ 1551/2005 of 22 September 2005 amending for the 53rd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: international affairs;  Asia and Oceania;  politics and public safety;  European construction;  free movement of capital;  civil law;  criminal law
 Date Published: nan

 23.9.2005 EN Official Journal of the European Union L 247/30 COMMISSION REGULATION (EC) No 1551/2005 of 22 September 2005 amending for the 53rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 9 and 16 September 2005, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 2005. For the Commission Eneko LANDÃ BURU Director-General of External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 1378/2005 (OJ L 219, 24.8.2005, p. 27). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: 1. The following entry shall be added under the heading Natural persons: Dr. Abdul Latif Saleh (alias (a) Abdul Latif A.A. Saleh, (b) Abdyl Latif Saleh, (c) Dr. Abd al-Latif Saleh, (d) Abdul Latif A.A. Saleh Abu Hussein, (e) Abd al-Latif Salih, (f) Abu Amir). Address: Last known residence: United Arab Emirates. Date of birth: 5.3.1957. Place of birth: Baghdad, Iraq. Nationality: (a) Jordanian, (b) Albanian. Jordanian passport No D366 871. 2. The entry Said Bahahji. Address: formerly resident at Bunatwiete 23, D-21073 Hamburg, Germany. Date of birth: 15.7.1975. Place of birth: HaselÃ ¼nne (Lower Saxony), Germany. Nationality: (a) German, (b) Moroccan. Provisional German passport No 28 642 163 issued by the City of Hamburg. National identification No BPA Nr. 1336597587. under the heading Natural persons shall be replaced by the following: Said Bahaji. Address: formerly resident at Bunatwiete 23, D-21073 Hamburg, Germany. Date of birth: 15.7.1975. Place of birth: HaselÃ ¼nne (Lower Saxony), Germany. Nationality: (a) German, (b) Moroccan. Passports: (a) Provisional German passport No 28 642 163 issued by the City of Hamburg (b) Expired Moroccan passport No 954242 issued on 28.6.1995 in Meknas, Morocco; (c) National identification No BPA Nr. 1336597587. 3. The entry Aoudi Mohamed ben Belgacem Ben Abdallah (alias Aouadi, Mohamed Ben Belkacem). Address: (a) Via A. Masina 7, Milan, Italy, (b) Via Dopini 3, Gallarati, Italy. Date of birth: 12.11.1974. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No L 191609 issued on 28 February 1996. National identification No 04643632 delivered on 18 June 1999. Codice Fiscale: DAOMMD74T11Z352Z. Other information: (a) his mother's name is Bent Ahmed Ourida, (b) sentenced for three and a half years in Italy on 11.12.2002. under the heading Natural persons shall be replaced by the following: Aoudi Mohamed ben Belgacem Ben Abdallah (alias Aouadi, Mohamed Ben Belkacem). Address: (a) Via A. Masina 7, Milan, Italy, (b) Via Dopini 3, Gallarati, Italy. Date of birth: 11.12.1974. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No L 191609 issued on 28 February 1996. National identification No 04643632 delivered on 18 June 1999. Codice Fiscale: DAOMMD74T11Z352Z. Other information: (a) his mother's name is Bent Ahmed Ourida, (b) sentenced for three and a half years in Italy on 11.12.2002. 4. The entry Essid Sami Ben Khemais Ben Salah (alias (a) Omar El Mouhajer, (b) Saber). Address: Via Dubini 3, Gallarate (VA), Italy. Date of birth: (a) 2.10.1968, (b) 10.2.1968. Place of birth: Menzel Jemil Bizerte, Tunisia. Nationality: Tunisian. Passport No K/929139 delivered on 14.12.1995; National identification No 00319547 delivered on 8.12.1994; Codice Fiscale: SSDSBN68B10Z352F. Other information: (a) his mother's name is Saidani Beya, (b) he was detained in Italy. under the heading Natural persons shall be replaced by the following: Essid Sami Ben Khemais Ben Salah (alias (a) Omar El Mouhajer, (b) Saber). Address: Via Dubini 3, Gallarate (VA), Italy. Date of birth: 10.2.1968. Place of birth: Menzel Jemil Bizerte, Tunisia. Nationality: Tunisian. Passport No K/929139 delivered on 14.12.1995; National identification No 00319547 delivered on 8.12.1994; Codice Fiscale: SSDSBN68B10Z352F. Other information: (a) his mother's name is Saidani Beya, (b) he was detained in Italy. 5. The entry Abderrahmane Kifane. Address: via S. Biagio 32 or 35  Sant'Anastasia (NA), Italy. Date of birth: 7.3.1963. Place of birth: Casablanca, Morocco. under the heading Natural persons shall be replaced by the following: Abderrahmane Kifane. Address: via S. Biagio 32 or 35  Sant'Anastasia (NA), Italy. Date of birth: 7.3.1963. Place of birth: Casablanca, Morocco. Other information: Sentenced for a 20 months prison term in Italy on 22 July 1995 for providing support to Armed Islamic Group (GIA). 6. The entry Aris Munandar. Date of birth: approximately 34 to 40 years of age as of December 2002. Place of birth: Sambi, Boyolali, Java, Indonesia. under the heading Natural persons shall be replaced by the following: Aris Munandar. Date of birth: between 1962 and 1968. Place of birth: Sambi, Boyolali, Java, Indonesia. 7. The entry Mukhlis Yunos (alias (a) Yunos, Muklis, (b) Saifullah Mukhlis Yunos); Date of birth: on or about 7 July 1966; Place of birth: estimated to be in Lanao del Sur, Philippines. under the heading Natural persons shall be replaced by the following: Mukhlis Yunos (alias (a) Yunos, Muklis, (b) Saifullah Mukhlis Yunos); Date of birth: (a) 7.7.1966, (b) approximately 7.7.1966; Place of birth: estimated to be in Lanao del Sur, Philippines.